Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 1 OCT 2020. 
Amendments to claims w and the cancellation of claim 16, have been entered and considered. 
Claims 1-15, 17-20 are present and have been examined. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. As explained below, the claims recite an abstract idea without a practical application and/or significantly more. 

As per step one, the independent claims 1, 11, recite processes, which are a statutory category of invention. 
	
As per step 2A: With respect to claims 1-15, 17-20, the independent claims (claims 1, 11) are directed, in part, to (claim 1) sending a message to a user, collecting data regarding activities, and transmitting references to products interacted with, as well as iteratively repeating the process and claim (11), including similar limitations to claim one, with the addition receiving delivery rules, detecting activities of a user and applying the rules to triggers received. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include commercial or marketing activities and/or managing personal activities/relationships. Monitoring activities for the purposes of providing promotional content is clearly a marketing endeavor/commercial behavior. If a claim limitation, under its broadest reasonable interpretation, 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “one or more processing devices and one or more memory devices” as in claim 1, and a “computing device” in claim 11, as well as a URL in the message and a client application, further in claim 1,  to perform the claim steps. The computing elements, such as the processors, memory devices, and computing device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending and receiving data) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component. Further the URL and the client application in claim 1 do not provide more than a general application of these technologies to the abstract idea, and their use is at best extra solution activity or similar to generally linking the use of a URL and/or application technology to the particular environment or field of use. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
As per step 2b: The independent claims are additionally directed to claim elements such as “one or more processing devices and one or more memory devices” as in claim 1, and a “computing device” in claim 11, as well as a URL in the message and a client application, further in claim 1. When considered individually, the “one or more processing devices and one or more memory devices” as in claim 1, and a “computing device” in claim 11, as well as a URL in the message and a client application, further in claim 1, only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in [017]: “computers 104a, 104b may include desktop or laptop computers, tablet computers, smart phones, wearable computers, internet enabled appliances, or any other type of computing device.” [019, 021] goes on to describe the computing elements in functional terms only – i.e. provided that any generic computer is capable of executing the sending and receiving as claimed, the device is sufficient to operate the invention. These passages, as well as others associate with figure 1 and related text, make it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information 
Dependent claims 6, 16 recite substantially similar limitations to the independent claims as addressed above, and as such they are also found to recite an abstract idea without significantly more. 
Dependent claims 2, 3, 4, 5, 16, 17, 18, 19, 20 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as monitoring user activities and accesses of the message itself, as well as using that information to update a profile for the user. While these descriptive elements may provide further helpful context for the claimed invention, such as further describing the timing and types of actions considered, and using that information to select the one or more products, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 7, 8, 9, 10, 12, 13, 14, 15 are not directed any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as setting rules and using said rules to apply triggers. While these descriptive elements may provide further helpful context for the claimed invention, such as stating the types of interactions or lack thereof, of the means by which the interaction itself was accomplished, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Graziano (US 20160104191 A1).

In reference to claim 1 
Graziano teaches: A system comprising one or more processing devices and one or more memory devices operably coupled to the one or more processing devices, the one or more memory devices storing executable code effective to cause the one or more processing devices to:
(a)    transmit a message to a user with a uniform resource locator (URL) (at least [0054, 055, 060, 062, 0116-0119] email or message containing the pURL is sent to the user);
(b)    subsequent to (a), collect recent data regarding activities of the user (at least [0116-0119] one or more pURL are included in the emails sent, data is collected about which pURL the user interacts with in a given timeframe, i.e. “recently” – the user’s activity is monitored as to which advertisements or images are clicked; at for example, 0124, this monitoring occurs over time as different pURL interactions are recorded; see also [0112] search history is monitored, and at [0125] purchase history is monitored, );
(c)    detect accessing of the message by a client application (at least [0116-0119] the system receives information about an opening of an email and/or the click on the pURL from the user device) in response to the user sending a request including the URL (at least [0115] At block 1604, the system receives a trigger.  A trigger can be an  action or information that causes a reaction…an action may include a click of at least one of a message, a pURL…”; at [0116-0119] the user’s various actions can trigger the update to the drip flow, i.e. the request for the URL’s/pURL’s linked information; this can also be linked to a “tag”; further at [0120] the system is updated, in response to the trigger, i.e. the request for the pURL as noted earlier); 
after performing (a) and (b), select one or more products according to the recent data, the one or more products not being associated with the URL at the time of performing (a) (at least [064, 0116-0118] the system notes one or more items of information and/or interests of the user – i.e. handheld games and/or men’s clothing; the system monitors these interactions constantly; at 0119, the pURLs associated with “health” have been selected and therefore a user is interested in “health” products, and at [0112, 0125] search/purchase histories are considered in the monitoring; further, at [0115] a products or interests may be inferred from the users’ friends – i.e. five friends who are receiving and opening comic book emails might indicate that the user is interested, i.e. subsequently sent, comic book emails – in this example, the user is not associated with the comic book URLs but is subsequent determined to maybe have an interest; at [0116] the system may use prior tracking of interactions of the user or other users in order to discover potential items of interest – the user is interested in games but is sent messages for both console and handheld games, i.e. neither item having been associated with the URL, see also [072,  0117-0120], a tag indicates an interest, and therefore a pool or category of products to pick from – these products are subsequently sent as pURLs in the future, as in the specific products/advertisements are not currently associated with the URL in the early stages of clicking/viewing the message);  
in response to (c), transmit references to the one or more products to the client application (at least [064, 116-0118] if the user interacts with the handheld games messages and deletes PC messages, the tags indicating the types of advertisements are recorded and used to send future “references” to the handheld games over the PC games).




In reference to claim 2
Graziano teaches: wherein the message is an email and the client application is an email client (at least [057, 060, 062, 068] client application notified when the action is an opening of an email).

In reference to claim 3
Graziano further teaches: wherein the executable code is further effective to cause the one or more processing devices to collect past data regarding activities of the user prior to performing (a) and select the one or more products according to the recent data by selecting the one or more products according to both of the recent data and the past data (at least [0119, 0057, 0112, 00124-125] purchase and interaction histories of the users considered).

In reference to claim 4 
Graziano further teaches: wherein the executable code is further effective to cause the one or more processing devices to:
detect accessing of the message by a client application by receiving a request from a device hosting the client application (at least [055, 069, 071 087] device versions of a pURL or an advertisement are created); and
update a profile of the user to include data describing the device from the request (at least [055, 069, 071, 087] “each view is individually customized” per the pURL which is customized/associated with the consumer viewing the pURL). 

In reference to claim 5
Graziano further teaches: wherein the executable code is further effective to cause the one or more processing devices to:


In reference to claim 6
Graziano further teaches wherein the executable code is further effective to cause the one or more processing devices to:
receive delivery rules (at least [088, 0119, 0128, 0130-0132] “if/then” statements for users, i.e. rules);
detect events describing the activities of the user (at least [058, 0109-0111, 0115-0125, 0130] actions are detected and/or received, i.e. a user’s actions such as opening an email, clicking a link and/or forwarding either of the above);
set a trigger having content associated therewith according to the events and the delivery rules (at least [058, 0128-0-0133] trigger is chosen at control element 1804, and is then associated with one or more actions of the user);
detect access of a first mode of a plurality of delivery modes (at least [023, 053, 057, 060, 067-068, 080] campaign tracks activities such as opening the email and/or reading an SMS and/or clicking on a URL/landing page/pURL); and 
in response to detecting access of the first mode, delivering the content associated with the trigger using the first mode (at least [053, 057, 059, 071, 075, 079-080, 083] based on user actions the campaign workflow may decide to send the message via multiple channels or a specific channel; all messages and channels associated and are all “customized for the targeted person”). 

In reference to claim 7
Graziano further teaches: wherein the delivery modes include at least one of: access of a marketer website; Email; and an advertisement for the marketer on a third party website [053-055, 059-

In reference to claim 8
Graziano further teaches: wherein the events include at least one of: accessing of the message by the client application; and browsing the marketer website (at least [053-055, 059-060, 068, 079, 083 fig 3, 4 and related text] either the email is opened or the pURL (website) is accessed and transmits the user to the marketer website i.e. landing page). 

In reference to claim 9
Graziano further teaches: wherein the events include the user refraining from viewing an email (at least [064-065, 0113-0114] if the user has been shown to have ignored a certain number of emails, the user is either transferred to a different list or delivery is ceased; this may also be time sensitive). 

In reference to claim 10
Graziano further teaches: wherein the delivery rules define a workflow including
rules for selecting content for triggers based on multiple accesses of the plurality of delivery modes (at least [020, 026, 0115-0128, 0140] a “workflow”  is generated, and then is updated based on a user’s actions “triggering” the updated workflow i.e. the rules by which to send advertisement; see “if/then” statements in [0128)).  

In reference to claim 11
Graziano further teaches a method comprising: 
Receiving by a computing device, delivery rules (at least [088, 0119, 0128, 0130-0132] “if/then” statements for users, i.e. rules);

Setting by a computing device a trigger having content associated therewith according to the events and the delivery rules (at least [058, 0128-0-0133] trigger is chosen at control element 1804, and is then associated with one or more actions of the user);
Detecting by a computing device access of a first mode of a plurality of delivery modes (at least [023, 053, 057, 060, 067-068, 080] campaign tracks activities such as opening the email and/or reading an SMS and/or clicking on a URL/landing page/pURL); and 
in response to detecting access of the first mode, delivering by a computing device the content associated with the trigger using the first mode (at least [053, 057, 059, 071, 075, 079-080, 083] based on user actions the campaign workflow may decide to send the message via multiple channels or a specific channel; all messages and channels associated and are all “customized for the targeted person”);
(a)    transmitting a message to a user with a uniform resource locator (URL) (at least [0054, 055, 060, 062, 0116-0119] email or message containing the pURL is sent to the user);
(b)    subsequent to (a), collecting recent data regarding activities of the user (at least [0116-0119] one or more pURL are included in the emails sent, data is collected about which pURL the user interacts with in a given timeframe, i.e. “recently” – the user’s activity is monitored as to which advertisements or images are clicked; at for example, 0124, this monitoring occurs over time as different pURL interactions are recorded; see also [0112] search history is monitored, and at [0125] purchase history is monitored, );
(c)    detecting accessing of the message by a client application (at least [0116-0119] the system receives information about an opening of an email and/or the click on the pURL from the user device) in response to the user sending a request including the URL (at least [0115] At block 1604, the system receives a trigger.  A trigger can be an  action or information that causes a reaction…an action may include a click of at least one of a message, a pURL…”; at [0116-0119] the user’s various actions can trigger the update to the drip flow, i.e. the request for the URL’s/pURL’s linked information; this can also be linked to a “tag”; further at [0120] the system is updated, in response to the trigger, i.e. the request for the pURL as noted earlier); 
after performing (a) and (b), selecting one or more products according to the recent data, the one or more products not being associated with the URL at the time of performing (a) (at least [064, 0116-0118] the system notes one or more items of information and/or interests of the user – i.e. handheld games and/or men’s clothing; the system monitors these interactions constantly; at 0119, the pURLs associated with “health” have been selected and therefore a user is interested in “health” products, and at [0112, 0125] search/purchase histories are considered in the monitoring; further, at [0115] a products or interests may be inferred from the users’ friends – i.e. five friends who are receiving and opening comic book emails might indicate that the user is interested, i.e. subsequently sent, comic book emails – in this example, the user is not associated with the comic book URLs but is subsequent determined to maybe have an interest; at [0116] the system may use prior tracking of interactions of the user or other users in order to discover potential items of interest – the user is interested in games but is sent messages for both console and handheld games, i.e. neither item having been associated with the URL, see also [072,  0117-0120], a tag indicates an interest, and therefore a pool or category of products to pick from – these products are subsequently sent as pURLs in the future, as in the specific products/advertisements are not currently associated with the URL in the early stages of clicking/viewing the message);  
in response to (c), transmit references to the one or more products to the client application (at least [064, 116-0118] if the user interacts with the handheld games messages and deletes PC messages, the tags indicating the types of advertisements are recorded and used to send future “references” to the handheld games over the PC games).

In reference to claim 12
Graziano further teaches: wherein the delivery modes include at least one of: access of a marketer website; Email; and an advertisement for the marketer on a third party website [053-055, 059-060, 068, 079, 083 fig 3, 4 and related text] either the email is opened or the pURL (website) is accessed 

In reference to claim 13
Graziano further teaches: wherein the events include at least one of: accessing of the message by the client application; and browsing the marketer website (at least [053-055, 059-060, 068, 079, 083 fig 3, 4 and related text] either the email is opened or the pURL (website) is accessed and transmits the user to the marketer website i.e. landing page).

In reference to claim 14
Graziano further teaches: wherein the events include the user refraining from viewing an email (at least [064-065, 0113-0114] if the user has been shown to have ignored a certain number of emails, the user is either transferred to a different list or delivery is ceased; this may also be time sensitive).

In reference to claim 15
Graziano further teaches: wherein the delivery rules define a workflow including
rules for selecting content for triggers based on multiple accesses of the plurality of delivery modes (at least [020, 026, 0115-0128, 0140] a “workflow”  is generated, and then is updated based on a user’s actions “triggering” the updated workflow i.e. the rules by which to send advertisement; see “if/then” statements in [0128)).  

In reference to claim 16
Graziano teaches: (a)    transmitting a message to a user with a uniform resource locator (URL) (at least [0054, 055, 060, 062, 0116-0119] email or message containing the pURL is sent to the user);

(c)    detecting accessing of the message by a client application (at least [0116-0119] the system receives information about an opening of an email and/or the click on the pURL from the user device);
after performing (a) and (b), select one or more products according to the recent data; and
in response to (c), transmitting references to the one or more products to the client application (at least [064, 116-0118] if the user interacts with the handheld games messages and deletes PC messages, the tags indicating the types of advertisements are recorded and used to send future “references” to the handheld games over the PC games).

In reference to claim 17
Graziano teaches: wherein the message is an email and the client application is an email client (at least [057, 060, 062, 068] client application notified when the action is an opening of an email).

In reference to claim 18
Graziano further teaches: wherein the executable code is further effective to cause the one or more processing devices to collect past data regarding activities of the user prior to performing (a) and select the one or more products according to the recent data by selecting the one or more products according to both of the recent data and the past data (at least [0119, 0057, 0112, 00124-125] purchase and interaction histories of the users considered).

In reference to claim 19
Graziano further teaches: detecting accessing of the message by a client application by receiving a request from a device hosting the client application (at least [055, 069, 071 087] device versions of a pURL or an advertisement are created); and


In reference to claim 20
Graziano further teaches: update the profile of the user to include data describing the client application from the request (at least [055, 069, 071, 087] “each view is individually customized” per the pURL which is customized/associated with the consumer viewing the pURL).

Response to Arguments
Applicant’s remarks as filed on 1 OCT 2020 have been fully considered. 
With regard to the remarks under 35 USC 101, Applicant’s remarks begin on page 8 with a restatement of various elements of USPTO policy regarding subject matter eligibility. As noted in prior prosecution, Examiner notes that there was no assertion, nor requirement of per USPTO policy, that the claims be/are performed by a human. Ineligible subject matter is not defined by performance of a human. Similarly, contrary to Applicant’s remarks, Examiner has in no way stated that the claims are directed to a “fundamental economic principle.” Examiner noted the limitations that recite the abstract idea, and stated that the limitations as claimed were operated on/by a computer, but that the claim language was merely representative of the application of the computing environment to the abstract idea, and therefore did not constitute a practical application nor significantly more. 
Turning to the remarks on page 9, Applicant again notes various elements of USPTO policy. Examiner respectfully disagrees with Applicant’s assertion that the abstract idea has been incorporated into a practical application. As discussed above, Examiner does not find a practical application in the claims as presented. Examiner does not find an improvement to the field of technology per se with regard to the claim as a whole. Applicant discusses a practical application with respect to various abstract ideas on page 10, but merely highlights purported computing steps. As noted above, these are not found to show evidence of a practical application. No 
With regard to the rejection sunder 35 USC 102, Examiner has added additional citations to the claims above for Applicant’s convenience. The reference as cited specifically discloses that an email is sent to a user, with URL content. Subsequent, or after the user receives the email, the data is collected regarding the users activities, and the access of the users to the email itself – i.e. in 064, and further, information regarding a user’s browsing or purchasing history is considered at 0112, 0125. The reference categorically teaches the order in which these steps occur – the message is sent, data is collected from the user’s activity with either other emails (i.e. recent or similar emails with different URL), or the user’s activity with regard to browsing and purchasing. This information is used in the future to select URLs associated with future messages; these are included in future iterative messages. The “drip” campaign per se involves iteratively refining what future messages/promotions/URLs are sent to the user, as noted above. Applicant’s amendments have not overcome the fact that the reference categorically teaches that the targeting process itself is iterative. Future products are selected for the user based on the user’s likelihood of finding a given product or category of interest, and the reference or future emails containing URLs are sent to the user. Applicant’s remarks are found at best, unpersuasive. Applicants remaining remarks regarding claim 11, and claims 2-10, 12-20 are found moot at least in view of the above discussion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622